                   Case 4:17-cr-00257-WTM-CLR Document 25 Filed 06/02/20 Page 1 of 2


GAS 245D           {Rev. 09/11)Judgment in aCriminal Case for Revocations




                                          United States District Court
                                                              Southern District of Georgia
                                                                    Savannah Division

               UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                   V.
                                                                                   (For Revocation of Probation or Supervised Release)
                           Elwood Manor
                                                                                   Case Number:              4:17CR00257-1

                                                                                   USM Number:               13969-058

                                                                                   Dwight T. Feemster
                                                                                   Defendant's Attorney
THE DEFENDANT:

□ admitted guilt to violation of standard conditions of the term of supervision.

IS was found in violation of standard condition 2 after denial of guilt.

The defendant is adjudicated guilty of this offense:

   Violation Number                Nature of Violation                                                                   Violation Ended


               2                   The defendant committed another federal, state, or local crime (standard              July 12,2018
                                   condition).

           The defendant is sentenced as provided in Page 2 ofthis judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

lEI The defendant has not violated standard condition 1 and is discharged as to such violation condition.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                            May 28. 2020
Last Four Digits of Defendant's Soc. Sec: 5652                              Date of Imposition of Judgment




Defendant's Year of Birth:      1955
                                                                            Signature of Judge


City and State of Defendant's Residence:

Savannah. Georgia
                                                                            William T. Moore, Jr.
                                                                            Judge, U.S. District Court
                                                                            Name and Title of Judge



                                                                            Date
                 Case 4:17-cr-00257-WTM-CLR Document 25 Filed 06/02/20 Page 2 of 2
GAS 24SD             (Rev.09/11)Judgment in a Criminal Case for Revocations


                                                                                                                  Judgment— Page 2 of2
DEFENDANT:                  Elwood Manor
CASE NUMBER:                4:17CR00257-1



                                                                IMPRISONMENT

          The defendant is hereby committed to the custody ofthe United States Bureau ofPrisons to be imprisoned for a
total term of: 21 months.




     □      The Court makes the following recommendations to the Bureau of Prisons:




     El     The defendant is remanded to the custody of the United States Marshal.

     □      The defendant shall surrender to the United States Marshal for this district:

          □     at                                 □         a.m.      □      p.m. on
          □     as notified by the United States Marshal.

     □      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          □     before 2 p.m. on                                                .
          □     as notified by the United States Marshal.

          □     as notified by the Probation or Pretrial Services Office.


                                                                        RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                             to

at                                                      , with a certified copy of this Judgment.


                                                                                                       UNITED STATES MARSHAL




                                                                                    By
                                                                                                    DEPUTY UNITED STATES MARSHAL
